Rose, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 26, 2005, which ruled that claimant was ineligible to receive extended unemployment insurance benefits under the temporary extended unemployment compensation program for displaced airline-related workers.
Claimant, an-accountant, was placed by Staff Plus, Inc., a temporary employment agency, with Goldman Sachs, an investment brokerage firm. He was laid off in 2002 and thereafter began receiving unemployment insurance benefits. However, claimant’s subsequent application for extended benefits under the Temporary Extended Unemployment Compensation Act of 2002 (hereinafter TEUC-A; see Pub L 108-11, 117 US Stat 607) was denied by the Unemployment Insurance Appeal Board on the ground that Staff Plus was his base period employer and, as such, he did not qualify under the terms of the statute. Upon appeal to this Court, we reversed the Board’s decision and remitted the matter for further development of the record regarding the issue of the relationship between Staff Plus and claimant (12 AD3d 805 [2004]). After further evidence was adduced, the Board once again ruled that Staff Plus was claimant’s base period employer, making him ineligible for benefits under TEUC-A. This appeal by claimant ensued.
Our prior concerns having been addressed, we now affirm. *1192The record establishes that Staff Plus solicited the specialized services of claimant, had him fill out an application and submit a resume, tested and evaluated him, placed him with Goldman Sachs, received his weekly time sheets, paid him directly and withheld taxes. Under these circumstances, it is clear that an employment relationship existed between Staff Plus and claimant (see Matter of Faculty Tutoring Serv. [Sweeney], 244 AD2d 744, 744 [1997]; Matter of Freelance Advantage [Sweeney], 236 AD2d 679, 680 [1997]). Insofar as it is uncontroverted that claimant’s employer, Staff Plus, provided services to Goldman Sachs and was not itself a provider or supplier of services to any air carrier, substantial evidence supports the Board’s decision that claimant did not have qualifying employment (see Matter of Wexler [Commissioner of Labor], 16 AD3d 884, 885 [2005]).
Crew III, J.P., Spain, Carpinello and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.